State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 4, 2014                   516033
________________________________

In the Matter of the Claim of
   AMARA B. SCHWARTZ,
                    Appellant,
      v

STATE INSURANCE FUND,                       MEMORANDUM AND ORDER
                    Respondent.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   August 21, 2014

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


     Amara B. Schwartz, Freeport, appellant pro se.

      Foley, Smit, O'Boyle & Weisman, Hauppauge (Warren J. Fekett
of counsel), for State Insurance Fund, respondent.

                             __________


McCarthy, J.P.

      Appeals (1) from a decision of the Workers' Compensation
Board, filed April 25, 2012, which ruled that claimant's alleged
cardiac conditions were not causally related to her established
claim, and (2) from a decision of said Board, filed May 2, 2012,
which, among other things, ruled that claimant was not entitled
to payment for intermittent lost time.

      In 2007, claimant was awarded workers' compensation
benefits based upon her claim that work-related stress caused her
to develop an adjustment disorder with mixed depressed mood and
anxiety and chronic emotional stress. In 2008, claimant sought
                              -2-                516033

to amend her claim to include causally-related cardiac conditions
of hypertension, mitral and tricuspid heart valve insufficiency
and an enlarged left atrium. Following hearings, the Workers'
Compensation Law Judge concluded, among other things, that
claimant had failed to demonstrate a further causally-related
disability. Upon review, in a decision filed April 25, 2012, the
Workers' Compensation Board affirmed. In a subsequent decision,
filed May 2, 2012, the Board found, among other things, that
claimant was not entitled to payment for intermittent lost time.
Claimant appeals both decisions.

      We affirm. Initially, contrary to claimant's contention,
the record demonstrates that the independent medical examiner
retained by the employer complied with the requirement of
Workers' Compensation Law § 137 in submitting a copy of the
request for information to the Board within 10 days of its
receipt (see Workers' Compensation Law § 137 [1] [b]; see also 12
NYCRR 300.2 [d] [5]). Accordingly, the Board properly considered
his report.

      Regarding claimant's request to amend her claim to include
alleged cardiac conditions, "the Board is vested with discretion
to resolve conflicting medical opinions" (Matter of Benjamin v
Sprint/Nextel, 67 AD3d 1277, 1278 [2009]; see Matter of Pengal v
Chloe Foods Corp., 111 AD3d 1030, 1031 [2013]). Here, the
independent medical examiner opined, based upon an examination of
claimant and a review of her medical records, including the
results of a 24-hour halter blood pressure monitor test
administered to claimant, that she does not suffer from
hypertension. He further opined that the minimal mitral and
tricuspid valve insufficiency levels evidenced in claimant's
echocardiogram report were normal, as such trace conditions are
commonly found in most people. Finally, he opined that
claimant's enlarged left atrium could not have been caused by
stress or psychological factors, based upon the results of the
echocardiogram. Accordingly, the Board's April 25, 2012
decision, that claimant has not demonstrated a further causally-
related disability, is supported by substantial evidence and will
not be disturbed, despite the existence of evidence that would
have supported a contrary result (see Matter of Cuffe v
Supercuts, 83 AD3d 1344, 1345 [2011], lv denied 17 NY3d 705
                              -3-                  516033

[2011]; Matter of Ancrum v New York City Bd. of Educ., 66 AD3d
1094, 1095 [2009]).

      Regarding the Board's May 2, 2012 decision, claimant had
sought intermittent lost time benefits for certain time off that
had been charged as sick leave. The record reflects that
claimant was working full time Monday through Thursday. She has
a weekly appointment with her psychologist, related to her
established claim, every Friday from 2:30 p.m. to 3:00 p.m.
Despite this half-hour afternoon appointment, claimant was taking
the whole day off every Friday. Claimant's psychologist
testified, however, that there was no psychological reason for
claimant to take the entire day off and that her disorder would
not prevent her from functioning at the same level on a Friday as
she would on the other days of the week. He further testified
that he could schedule claimant's appointments later in the
afternoon. In light of this testimony, substantial evidence
supports the Board's determination that claimant took every
Friday entirely off from work based upon convenience and not due
to her inability to work because of her disability. Therefore,
we will not disturb the Board's decision that claimant is not
entitled to intermittent lost time benefits for the full days
charged against her sick leave.

     Garry, Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court